Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 25 August 2021.

ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…a garbage collection controller configured to calculate a reference count value using an invalid page count value and the write operation frequency for each of the plurality of stream storage areas, select a target stream storage area from among the plurality of stream storage areas based on the reference value, and control the at least one memory device to perform a garbage collection operation on the target stream storage area.”
[Claims 1-11, 13-16, 21-22 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 17) “…calculating a reference count value using an invalid page count value and the write operation frequency for each of the plurality of stream storage areas; selecting a target stream storage area from among the plurality 
[Claim 19-20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 17.]


RESPONSE TO ARGUMENTS
Applicants’ arguments filed 25 August 2021 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137